DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
 
Response to Amendment
The amendment filed 05/10/2022 has been entered. Applicant has amended claims 4, 6, 8, 12, and 15. No new claims have been added. Claims 2, 4, 6-8, and 12- 15 are currently pending in the instant application. Applicant has canceled claim 11 and claim 16. Claim 5 remains canceled. Claims 7-8 and 14-15 remain withdrawn. Applicant’s amendments have overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed 02/17/2022. The 112f interpretation previously set forth has been withdrawn due to Applicant’s amendments. 
Response to Arguments
Applicant’s arguments, see pages 5-12, filed 04/13/2022, with respect to claims 2, 4, 6-8, and 12-15 have been fully considered and are persuasive. The 35 U.S.C 103 rejections of claims has been withdrawn. 
Election/Restrictions
Claims 2, 4, 6-8, and 12-15 are allowable. The restriction requirement between Species A, Species B, Species C, and Species D as set forth in the Office action mailed on 06/11/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/11/2021 is withdrawn. Claims 7-8, and 14-15, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 2, 4, 6-8, and 12-15 are allowable.

EXMAINER’S AMENDMENT
	Authorization for the Examiner’s Amendment was given in a telephone conversation and email with Stephen Midgley on 07/01/2022. Claims 4, 8, and 15 are amended. The application has been amended as follows:
Claim 4
	An arrangement for sterile handling of a non-sterile endoscope in a sterile environment, the arrangement comprising:
	a sterile endoscope sheath having an optical element arranged at a distal end of the sterile endoscope sheath, wherein the optical element absorbs an electromagnetic radiation in an absorption wavelength range lying in a mid-infrared wavelength range, and
	the non-sterile endoscope comprising:
		an endoscope shaft including a first optical fiber having a first distal end and a second optical fiber having a second distal end, the second distal end being optically closed, 
[[an]] wherein the optical element is optically coupled to 
a first electromagnetic radiation sensor element configured to detect [[an]] the electromagnetic radiation in the absorption wavelength range originating from the optical element, and
a second electromagnetic radiation sensor element configured to detect an electromagnetic radiation in the absorption wavelength range originating from the second distal end of the second optical fiber, 
wherein the second optical fiber is optically connected to the second electromagnetic radiation sensor element and guides the electromagnetic radiation in the absorption wavelength range from the second distal end of the the second optical fiber to the second electromagnetic radiation sensor element,
	wherein the optical element of the non-sterile endoscope is transparent to the electromagnetic radiation in the absorption wavelength range, 
	wherein the non-sterile endoscope is received in the endoscope sheath and is shielded by it against the environment in a sterile manner, and
wherein the absorption wavelength range is a wavelength range from 9 µm to 10 µm, from 8 µm to 12 µm or from 8 µm to 14 µm.
Claim 8
The arrangement according to claim 4 wherein the first optical fiber is optically connected to the first electromagnetic radiation sensor element and guides the electromagnetic radiation in the absorption wavelength range entering the distal end of the endoscope shaft to the first electromagnetic radiation sensor element.
Claim 15
The arrangement according to claim 14 wherein the non-sterile endoscope has a third electromagnetic radiation sensor element and that the endoscope shaft includes a third optical fiber which is optically connected to the third electromagnetic radiation sensor element, wherein a distal end of the third optical fiber is arranged opposite to the at least one area, and which guides the electromagnetic radiation in the absorption wavelength range entering the distal end of the third optical fiber to the third electromagnetic radiation sensor element.
Allowable Subject Matter
Claims 2, 4, 6-8, and 12-15 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The subject matter of independent claims in the amendment submitted on 05/10/2022 could either not be found or was not suggested in the prior art of record. With respect to claim 4, the prior art of record does not disclose or ender obvious at the effective filing date of the invention: the feature of an endoscope shaft including a first optical fiber having a first distal end and a second optical fiber having a second distal end, the second distal end being optically closed, and a second electromagnetic radiation sensor element configured to detect an electromagnetic radiation in the absorption wavelength range originating from the second distal end of the second optical fiber, as recited in claim 4, in combination with the other elements recited in the independent claims.
	The closest relevant art is: DE 102016007669 A1 to Reinecke et al. which discloses an arrangement for sterile handling of a non-sterile endoscope in a sterile environment, the arrangement comprising: a sterile endoscope sheath (Fig. 1 -  protective sheath 1) having an optical element arranged at a distal end of the sterile endoscope sheath (Fig. 1 - distal window 9), wherein the optical element absorbs an electromagnetic radiation in an absorption wavelength range lying in a mid-infrared wavelength range ([0038]- a distal window of the endoscope protective cover can be heated by absorption of radiation, in particular wherein at least one radiation-absorbing layer and / or a radiation-absorbing material is arranged in or on the distal window; [0041]- the layer to be suitable … for absorption of infrared radiation), and the non-sterile endoscope (Fig. 1 – endoscope 2) comprising: an endoscope shaft (Fig. 1 - endoscope shaft 3) including a first optical fiber (Fig. 8-optical fibers 15) and a second optical fiber having a second distal end (Fig. 8-optical fibers 15 and distal window 9; [0091] - additional optical fibers may be used), a first electromagnetic radiation sensor element configured to detect the electromagnetic radiation in the absorption wavelength range originating from the optical element of the endoscope sheath (Fig. 2 -  temperature sensor 11), and wherein the non-sterile endoscope is received in the endoscope sheath and is shielded by it against the environment in a sterile manner ([0081] - the endoscope protective cover 1 or the endoscope received therein). But Reinecke et al. does not teach the features discussed above as recited in the independent claims.
	The second closest relevant is: U.S. Publication No. 2014/0200406 to Bennett et al. which discloses a second electromagnetic radiation sensor element configured to detect an electromagnetic radiation in the absorption wavelength range (see [0057]; Fig. 12- temperature sensor 224),wherein the second optical fiber is optically connected to the second sensor element and guides the electromagnetic radiation in the absorption wavelength range from the second distal end of the second optical fiber to the second sensor element (Fig. 12; [0054]- The plurality of optic fibers 210 extend between the tubular outer housing 61c), wherein the absorption wavelength range is a wavelength range from 9um to 10um, from 8um to 12um, or from 8um to 14um ([0033]- It is contemplated that the distal window 99 could absorb specific bands or the entire IR band), but Bennett et al. does not teach the features discussed above as recited in the independent claims.
	The third closest relevant is: U.S. Publication No. 2017/0188802 to Lawrence et al., which discloses an endoscope wherein the optical element of the endoscope is transparent to electromagnetic radiation in the absorption wavelength range ([0033] - the distal window 99 could be an absorbing band-stop, optically transparent IR filter), but Lawrence et al. does not teach the features discussed above as recited in the independent claims.
	The prior art when considered in combination or individually does not teach the claimed invention as seen in currently amended claim 4, and therefore the claimed invention was not obvious before the effective filing date. An updated search was conducted and no prior art before the effective filing date of the claimed invention anticipates or renders obvious the disclosed invention. The dependent claims are in the state of allowance due to depending from allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795